                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonio Mariello Waring                                         Docket No. 5:16-CR-267-1BR

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Antonio Mariello Waring, who, upon an earlier
plea of guilty to Felon in Possession of a Firearm 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable W. Earl Britt, Senior U.S. District Judge, on May 1, 2017, to the custody of
the Bureau of Prisons for a term of 21 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

    Antonio Mariello Waring was released from custody on December 06, 2017, at which time the term
of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 2, 2018, a modification was signed by the court adding the condition of the MRT program in
response to the defendant failing to obtain employment. The defendant began the MRT program and, with
the professional discretion of the provider, was alternatively placed in co-occurring individual treatment.
The defendant did not present as cognitively prepared for MRT; he remains in individual treatment until
the provider deems him prepared to move forward. He is compliant to this treatment thus far.
Additionally, not only has the defendant failed to maintain meaningful contact with the USPO after
having a fall out in his residence situation; he has also failed to maintain compliance to the Surprise
Urinalysis Program. On January 3, 2019, the defendant did admit to using marijuana on or about
November 22, 2018, however, there is no test to verify same due to the lack of compliance. A test was
collected on January 3, 2019 and the court will be updated with those results, if unfavorable.

The defendant has reestablished his residence and has made an agreement to engage fully in treatment and
testing. He is able to identify and admit to his non-compliance. The recommendation will be to place the
defendant on location monitoring with a curfew while allowing him to demonstrate his dedication and
motivation to treatment, reentry, and overall, his conditions of supervision. The defendant signed a
Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for no more than 90
      days. The defendant is restricted to their residence during the curfew hours. The defendant shall
      submit to the following Location Monitoring: Radio Frequency monitoring and abide by all
      program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Antonio Mariello Waring
Docket No. 5:16-CR-267-1BR
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Jeffrey L. Keller                             /s/ Taylor R. O'Neil
Jeffrey L. Keller                                 Taylor R. O'Neil
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8698
                                                  Executed On: January 03, 2019

                                     ORDER OF THE COURT
                                 3
Considered and ordered this _________             January
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

______________________________
W. Earl Britt
Senior U.S. District Judge
